Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 132
                                     232-1
                                         filed Filed:
                                               06/11/20
                                                      06/11/2020
                                                           PageID.2954
                                                                   Page: Page
                                                                         1    1 of 2 (1 of 2)



                                       Nos. 18-1855/1871
                                                                                      FILED
                            UNITED STATES COURT OF APPEALS                       Jun 10, 2020
                                                                            DEBORAH S. HUNT, Clerk
                                 FOR THE SIXTH CIRCUIT


 GARY B., et al..                                       )
                                                        )
        Plaintiffs-Appellants,                          )
                                                        )
 v.                                                     )                 ORDER
                                                        )
 GRETCHEN WHITMER, et al. ,                             )
                                                        )
        Defendants-Appellees.                           )
                                                        )
                                                        )


        Before: COLE, Chief Judge; MOORE, CLAY, GIBBONS, SUTTON, GRIFFIN,
         KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR, BUSH, LARSEN,
                 NALBANDIAN, READLER and MURPHY, Circuit Judges

          Before the en banc court is Appellant’s motion to dismiss this appeal as moot based on
 the settlement agreement reached by the Appellants and the Governor of Michigan. The court
 having considered the motion, it is hereby

         GRANTED, and the appeal is dismissed with prejudice. All other pending motions in
 this appeal are hereby DENIED as moot.


                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 132
                                     232-2
                                         filed Filed:
                                               06/11/20
                                                      06/11/2020
                                                           PageID.2955
                                                                   Page: Page
                                                                         1    2 of 2 (2 of 2)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                   Filed: June 11, 2020




 Mr. David J. Weaver
 Eastern District of Michigan at Bay City
 1000 Washington Avenue
 Suite 219 Federal Building
 Bay City, MI 48708-0000

                      Re: Case No. 18-1855/18-1871, Gary B., et al v. Gretchen Whitmer, et al
                          Originating Case No.: 2:16-cv-13292

 Dear Mr. Weaver,

    The Court issued the enclosed Order on June 10, 2020 in the above cases. The order was
 inadvertently not forwarded to you. I apologize for any inconvenience.

                                                   Sincerely yours,

                                                   s/Beverly L. Harris
                                                   En Banc Coordinator
                                                   Direct Dial No. 513-564-7077


 Enclosure

 No mandate to issue
